Citation Nr: 1535000	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for an aneurysm, and if so whether the reopened claim should be granted.

2.  Entitlement to an effective date earlier than June 14, 2010, for the grant of service connection for anxiety disorder, not otherwise specified. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

4.  Entitlement to service connection for loss of skull, status post craniectomy. 

5.  Entitlement to service connection for back disability. 

6.  Entitlement to service connection for bilateral lower extremity neurological disability, claimed as poor circulation in the feet, neuropathy and sciatic nerve disability.  

7.  Entitlement to service connection for bilateral shoulder disability, claimed as bursitis and shoulder muscle injury. 

8.  Entitlement to service connection for bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and C. J.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In May 2015, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board notes that during the hearing, the Veteran's representative asserted that the Veteran had perfected an appeal with respect to the issue of entitlement to an increased rating for the Veteran's service-connected psychiatric disability.  However, following a judicious review of the entire record, the Board finds the Veteran failed to perfect an appeal relative to this issue.  In particular, the Veteran did not provide VA with a VA Form 9, or any other document that could reasonably be construed as a substantive appeal following the RO's issuance of an August 2012 statement of the case (SOC).  Rather, the evidence shows the Veteran merely submitted a duplicate treatment summary from the Vet Center on August 15, 2012, but did not indicate he wished to perfect his appeal at that time.  The Veteran subsequently submitted a claim for an increased rating in October 2013.  Since the Board finds the Veteran has not perfected an appeal relative to this issue, the Board does not have jurisdiction to adjudicate this matter at this time.  

The issue of whether new and material evidence has been submitted to reopen the Veteran's claim for a cervical spine disability, and if so, whether the reopened claim should be granted was raised at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

All issues other than whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for an aneurysm, and entitlement to an effective date earlier than June 14, 2010, for the grant of service connection for anxiety disorder are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for an aneurysm was denied in a July 2004 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  Entitlement to service connection for psychiatric disability, claimed as PTSD, was denied in a July 2004 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  The Veteran's claim to reopen the claim for service connection for psychiatric disability was received on June 14, 2010, more than one year following his previous denial.

5.  The claim was not reopened or reconsidered on the basis of service department records.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for an aneurysm.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for an effective date earlier than June 14, 2010, for service connection for anxiety disorder, not otherwise specified, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran was denied entitlement to service connection for an aneurysm in a July 2004 rating decision based on the RO's determination that the evidence failed to show that the Veteran's aneurysm was related to his headaches in service.  The Veteran was informed of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence during the appeal period.

The evidence received after the expiration of the appeal period includes testimony provided by the Veteran and his spouse at the May 2015 hearing before the undersigned, additional medical records from various private physicians, and most importantly a statement from Dr. R.P. which tends to establish a relationship between the Veteran's fall from a helicopter in service and his subsequent cerebral aneurysm.  In sum, the Veteran's treating vascular surgeon has stated the Veteran's head trauma in service, "could have disrupted the arteries in the brain resulting in the cerebral aneurysm."  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Earlier Effective Date Claim

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice relative to the effective date assigned for his service-connected acquired psychiatric disorder in a letter mailed in March 2011.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  In May 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim for entitlement to an earlier effective date for service connection for anxiety disorder.




Legal Criteria

Generally, the effective date of an award of disability compensation based on a claim for service connection reopened on a basis other than service department records will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The record shows the Veteran submitted an initial claim for service connection for a psychiatric disorder in June 2003.  A July 2004 rating decision denied service connection, as the evidence failed to show a clear diagnosis of the claimed disability or a link to service.  The Veteran did not express disagreement with the July 2004 rating decision.  He subsequently filed a claim to reopen the claim for service connection for a psychiatric disorder on June 14, 2010, and service connection was established effective that date.  The Veteran has expressed disagreement with the assigned effective date. 

In sum, the Veteran has indicated his claim should be granted from the date of original submission in June 2003.  Unfortunately, the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of the date he was notified of the July 2004 rating decision.  In addition, his claim was not reopened or reconsidered on the basis of service department records.  Therefore, the earliest possible effective date for the grant of service connection is the date of receipt of the claim to reopen.  The Board has carefully reviewed the record and found no basis for finding that a claim to reopen was received prior to June 14, 2010.  Therefore, the earliest possible effective date for the grant of service connection for the Veteran's acquired psychiatric disorder is the assigned effective date of June 14, 2010.  Accordingly, the claim must be denied.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for an aneurysm is granted.

Entitlement to an effective date earlier than June 14, 2010, for the grant of service connection for anxiety disorder, not otherwise specified, is denied.  


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that the Veteran has raised two principle issues in this case.  First, the Veteran asserts that during his tour of duty in Vietnam, he fell from a helicopter from a height of approximately 30 feet.  His reports have been corroborated by a fellow service-member, and the Board finds these reports to be both credible and consistent with the places, types and circumstances of the Veteran's service in Vietnam.  Following the fall, the Veteran was rendered unconscious for a period of roughly 15 to 20 minutes.  The Veteran reports that after he awoke he experienced an excruciating headache.  The Veteran states that he was initially treated in the field, and the headache subsided.  The Veteran was subsequently treated for another headache in May 1970, at which time he underwent a spinal tap.  Following his discharge from active duty, he again experienced a similar headache in 1975, and at that time underwent an angiogram that revealed a cerebral aneurysm.  He then underwent a craniectomy and capsulation of the aneurysm.  

The Veteran is also seeking service connection residuals of a TBI, an aneurysm, and loss of skull resulting from his craniectomy procedure.  The central issue that must be resolved is whether the Veteran's fall from a helicopter in service caused a TBI or aneurysm.  The resolution of the Veteran's claim for service connection for loss of a portion of his skull is an issue that is dependent on whether service connection is established for his claimed aneurysm.  The Veteran underwent a VA examination in February 2010.  At that time, the examiner concluded it was, "less as likely as not aneurysm caused by injury/treatment received on military active duty service."  The examiner wholly failed to explain how or why she formulated this opinion.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In January 2011, the Veteran submitted the above-noted statement from Dr. R.P., which indicates the, "severe fall out of the helicopter and concomitant injuries to the head and neck that he suffered at the time were as likely as not to have caused the cerebral aneurysm."  Although the physician stated CT angiograms and magnetic resonance imaging (MRI) scans were not available at that time, the physician did not fully explain why it is his conclusion the Veteran's fall from a helicopter as likely as not caused his aneurysm.  Rather, the physician merely states traumatic events, such as the Veteran's fall from a helicopter, "could" disrupt arteries in the brain.  The Board finds neither the Veteran's private physician nor the February 2010 VA examiner has provided a sufficient medical opinion in this case.  

Additionally, the Board notes the Veteran has not undergone a VA examination relative to his claim for service connection for a traumatic brain injury.  The Veteran and a fellow-service member have credibly reported he hit his head following a 30 foot fall from a helicopter and was rendered unconscious.  Additionally, the Veteran has reported experiencing cognitive deficits, to include memory and concentration problems since that time.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.  The Board briefly observes that Veterans Benefits Administration's Training Letter dated in January 2009 instructs that the TBI examination should be conducted by either a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or in the alternative, a clinically privileged practitioner under the close supervision of one of the aforementioned specialists.  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  

Moreover, the Veteran's representative raised the issues of entitlement to service connection for alcohol, substance and tobacco abuse problems secondary to service-connected psychiatric disability during the May 2015 Board hearing.  During the Veteran's February 2010 VA examination, the examiner noted several risk factors for the development of aneurysms, to include smoking and alcohol abuse.  Therefore, the claims for service connection for alcohol, substance and tobacco abuse should be developed and adjudicated before the Board decides the TBI issue.  In addition, the Board finds a TBI examination and medical opinions from a neurological specialist are warranted, to determine if the Veteran sustained a TBI following his helicopter fall in service and whether his cerebral aneurysm is etiologically related to fall.  

The Veteran's second principle issue raised involves claims for entitlement to musculoskeletal and neurological disabilities, which he believes resulted from various service occupational requirements.  Specifically, the Veteran has indicated his back and shoulder disabilities resulted from either his fall from the helicopter in service, or alternatively, from carrying heavy ruck sacks during his time in Vietnam.  He has indicated his knee disabilities have resulted from carrying heavy ruck sacks, or alternatively, from his more than 100 parachute jumps.  Additionally, he has asserted, and the evidence clearly indicates, his lower extremity neurological disabilities are the result of his claimed back disability.  

The Veteran underwent VA examinations in June and December 2010 by the same examiner.  In the course of these examinations, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy, left shoulder adhesive capsulitis, right shoulder degenerative joint disease, right knee status post medial and lateral meniscectomy, and left knee degenerative joint disease.  During the June 2010 examination, the examiner cursorily stated the disabilities of the Veteran's shoulders were at least as likely as not caused by service; however, in her December 2010 examination, the examiner determined the disabilities were not caused by or related to service.  In support of her negative medical opinion, the examiner merely stated "STR's are silent."  The examiner provided no support for her prior favorable opinion.  In regard to the Veteran's claims for bilateral knee and back disabilities, the examiner twice found these conditions to be unrelated to service, and in support of these conclusions, the examiner indicated the STRs were silent for treatment of these disabilities and the disabilities were consistent with natural age.  The Board finds these medical opinions to be deficient, as the examiner grossly failed to explain how or why she formulated these conclusions.  Additionally, the examiner clearly ignored the Veteran's reports of continuous manifestations.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the AOJ should obtain addendum medical opinions relative to the aforementioned issues.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide the Veteran and his representative all required notice in response to the claims for service connection for alcohol, substance and tobacco use disorders as secondary to his service-connected anxiety disorder.

2.  Then, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's the issues on appeal and the claims for service connection for alcohol, substance and tobacco use disorders, to include any more recent treatment records related to the claimed disorders.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any alcohol, substance and tobacco use disorders the Veteran currently has or has ever had.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should confirm or rule out the presence currently or at any time in the past of any alcohol, substance and tobacco use disorders.  If the examiner determines that the Veteran has ever had such a disorder, the examiner should provide an opinion with respect to each such disorder as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected anxiety disorder.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.   

4.  The RO or the AMC should also afford the Veteran a VA examination, by a physician that has not previously examined this Veteran and is qualified, as noted above, to conduct a TBI assessment and opine on the etiology of the Veteran's claimed TBI and aneurysm disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran sustained a TBI in service, as a result of his fall from a helicopter from a distance of roughly 30 feet, with loss of consciousness.

The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's post-service aneurysm was caused by the aforementioned fall.  Additionally, if it is determined that the Veteran's service-connected anxiety disorder caused or permanently worsened any tobacco, substance and/or alcohol use disorders, the RO or AMC should ask the examiner to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's post-service aneurysm was caused by all or any these disorders. 

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  In particular, the examiner must discuss the Veteran's reports of loss of consciousness, as well as his reports of very similar severe headaches following his fall and prior to being diagnosed with an aneurysm.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also obtain an addendum medical opinion from the examiner who conducted the Veteran's June and December 2010 shoulder, knee and back examinations, if available, and if unavailable from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the person providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each knee disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a) originated in service or was caused by his 104 parachute jumps in service; or

b) was caused by his carrying heavy ruck sacks during his time in Vietnam.

The examiner should also state an opinion with respect to each shoulder disorder present during the period of the claims as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a) originated in service or was caused by his 30 foot fall from a helicopter in service; or

b) was caused by his carrying heavy ruck sacks during his time in Vietnam.

Finally, the examiner must also opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability: 

a) originated in service or was caused by his 30 foot fall from a helicopter in service; or

b) was caused by his carrying heavy ruck sacks during his time in Vietnam.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of lumbar spine, bilateral shoulder, and bilateral knee manifestations resulting from the above-noted injuries and service duties, which have persisted since his release from active duty.  The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  The RO or the AMC should also undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should adjudicate the claims for service connection for alcohol, substance and tobacco use disorders as secondary to his service-connected anxiety disorder and inform the Veteran of his appellate rights with respect to the decision.

8.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


